DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a CON of 16/526,027, filed 7/30/2019, which is a CON of 16/157,333, filed 10/11/2018, which is a CON of 14/420,792, filed 02/10/2015, which is a 371 of PCT/US2013/054848 filed 08/14/2013, which claim the benefit of provisional application 61/683,790, filed 08/16/2012.	
Applicant’s preliminary amendments filed 3/17/2020 have been entered. 
Claims 1-3, 8-13, 18-23 are pending.
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 8-13, 18-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2010/029082 (‘082) in view of US 7,767,675 (‘675), references of record in the parent application.
‘082 teaches the herein elected compound D (compound of Example 15 in ‘082) as PI3K inhibitors, effective in treating various tumor such as lung cancer. ‘082 teaches the dosage to be 0.05-50mg/kg, 0.1-25 mg/kg, or preferably 0.5-10 mg/kg. ‘082 also teaches the combination therapy with other anti-cancer agents including kinase inhibitors such as the Raf/Map/MEK/Ras kinase inhibitors (see page 29, lines 6-23, page 33, page 38, lines 7-18, claim 16). 
‘082 does not expressly teach 2-fluoro-N-methyl-4-[7-quinolin-6-yl-methyl)-imidazo[1,2-b][1,2,4]triazin-2-yl]benzamide, as the secondary agent for treating lung cancer.
‘675 teaches 2-fluoro-N-methyl-4-[7-quinolin-6-yl-methyl)-imidazo[1,2-b][1,2,4]triazin-2-yl]benzamide, as one of the cMet tyrosine kinase inhibitors, as effect in treating lung cancer (see claim 4, and col. 29, line 66).
It would have been obvious to one of ordinary skill in the art to employ compound D and 2-fluoro-N-methyl-4-[7-quinolin-6-yl-methyl)-imidazo[1,2-b][1,2,4]triazin-2-yl]benzamide in a single method and composition for treating lung cancer.
One of ordinary skill in the art would have been obvious to employ compound D and 2-fluoro-N-methyl-4-[7-quinolin-6-yl-methyl)-imidazo[1,2-b][1,2,4]triazin-2-yl]benzamide in a single method and composition for treating lung cancer. Combining two agents, which are known to be useful to treat lung cancer, individually into a single composition and method useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627